Title: From James Madison to Joseph Gales Jr., 26 June 1821
From: Madison, James
To: Gales, Joseph Jr.


                
                    Dear Sir
                    Montpellier June 26. 1821
                
                I have received yours of the 22d. I know not why Mr. Joy should be desirous of his political essays in a Newspaper form. As he has them in the more convenient form of a pamphlet, his disappointment cannot be an afflicting one.
                On looking into the Mass of my papers having relation to the long & interesting period through w[h]ich my public life extended, I have thought that I ought not to leave in a useless state, such of them as have preserved a more authentic, or a more exact account of certain important transactions and events than may exist elsewhere. My enquiries in particular quarters for a few explanatory documents probably led to the conjectures which found their way to the press. I have no reason to believe that taking them together they have made any public impression that requires a special notice: and it not being my wish that the subject should be prolonged or revived, especially where it would be most likely to excite attention, I do not avail myself of the offer you so kindly make of the Intelligencer for contradicting any erroneous suggestions which may have been published. With much esteem and friendly wishes
                
                    James Madison
                
            